Citation Nr: 1208549	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  09-47 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder to include as due to exposure to herbicides and as secondary to service-connected posttraumatic stress disorder.  

2.  What evaluation is warranted for tinnitus from November 26, 2008?

3.  What evaluation is warranted for a hearing loss from November 26, 2008 to June 9, 2010?

4.  What evaluation is warranted for a hearing loss from June 10, 2010?


REPRESENTATION

Appellant represented by:	National Association of County Veteran Service Officers - Atlantic County


WITNESSES AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to May 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2009 (respiratory disorder) and July 2010 (tinnitus and hearing loss) rating decisions by the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).

In accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim of entitlement to an increased disability evaluation may require a determination as to whether the Veteran is entitled to a total disability rating based on individual unemployability. In this case, however, entitlement to total disability evaluation based on individual unemployability due to service connected disorders need not be considered as the Veteran is shown to have retired from his previous employment due to eligibility by age or duration of work in 2007.  Hence, any claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders need not be discussed.

The Veteran's entitlement to service connection for a respiratory disorder, and the question what evaluation is warranted for a bilateral hearing loss since June 10, 2010  are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran's tinnitus is rated at the maximum allowed by the rating schedule and is not manifested by an exceptional disability picture.

2.  Between November 26, 2008 and June 9, 2010, the Veteran's bilateral hearing loss was not manifested by worse than a level I hearing loss bilaterally.


CONCLUSIONS OF LAW

1.  The requirements for an evaluation higher than 10 percent for tinnitus are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.87, Diagnostic Code 6260 (2011).

2.  Between November 26, 2008 and June 9, 2010, the requirements for a compensable evaluation for bilateral hearing loss were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85, 4.86 Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  

Regarding the Veteran's audiological VA examinations, the Board considered the holding in Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In that decision, the Court noted that, unlike the rating schedule for hearing loss, extraschedular provisions do not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  Id. at 455.  The Board finds that the VA examination was in compliance with Martinak and is adequate for rating purposes overall.  Id.  

The Veteran was provided the opportunity to present pertinent evidence and testimony and, as noted, the examination is adequate for rating purposes.  There is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).  Indeed, the Veteran has not suggested that such an error, prejudicial or otherwise, exists.  Hence, the case is ready for adjudication.

Increased Rating for Tinnitus and Hearing Loss-Laws and Regulations
 
Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple (staged) ratings may be assigned for different periods of time during the pendency of the appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).
 
Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The law provides that a single evaluation is assigned for recurrent tinnitus regardless of whether the sound is perceived in one ear, both ears, or the head.  A 10 percent rating is the maximum schedular rating.  See 38 C.F.R. § 4.87, Diagnostic Code 6260, Note (1).

Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Other than exceptional cases, VA arrives at the proper designation by mechanical application of Table VI, which determines the designation based on results of standard test parameters.  Id.  Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id. 

The assignment of a disability rating for hearing loss is a "mechanical" process of comparing the audiometric evaluation to the numeric designations in the rating schedule.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1993).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Tinnitus-Factual Background and Analysis

Historically, a July 2010 rating decision granted service connection for tinnitus and assigned a 10 percent evaluation effective November 26, 2008.

During his February 2009 VA audiological examination, the Veteran reported intermittent tinnitus with an onset in service.  He explained during his July 2010 Decision Review Officer hearing that he experienced buzzing and ringing in his ears every day for forty years.  

As earlier noted, the rating criteria only allows a 10 percent rating for tinnitus, regardless of whether it is constant or recurrent.  38 C.F.R. § 4.87, Diagnostic Code 6260.  Thus, the Board must deny the appeal for a higher scheduler rating.  38 C.F.R. §§ 4.1, 4.7, 4.87, Diagnostic Code 6260.  See also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).
 
The Board does not find that consideration of an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1) is in order.  The Board acknowledges the impact of the Veteran's tinnitus, but it is part of the normal nature of the disability and it is contemplated by the rating schedule.  Thus, the Board finds that the tinnitus does not present an exceptional disability picture.  There is nothing in the record to distinguish this case from the cases of numerous other veterans that are subject to the schedular rating criteria for the same disability.  As a result, the Board finds the criteria for submission for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is not met for the service-connected tinnitus disability.  

Hearing Loss-Factual Background and Analysis

After reviewing the evidence of record the Board finds that the Veteran's bilateral hearing loss has warranted a noncompensable disability evaluation for the term from November 26, 2008 to June 9, 2010.  38 C.F.R. §4.85, Diagnostic Code 6100.  

Included in the claims file is a February 2009 VA audiological examination.  At that examination, the Veteran explained that he experienced difficulty hearing on the telephone, when watching television, and at social gatherings and religious services.  Audiological testing showed the following pertinent puretone thresholds:


HERTZ

1000
2000
3000
4000
RIGHT
35
30
35
50
LEFT
45
40
50
65

Average puretone threshold of the right ear was 37.5 decibels in the right ear and 50 decibels in the left ear.  Speech recognition scores were 98 percent bilaterally.  The diagnoses were mild to moderate hearing loss in the right ear and mild to moderately severe hearing loss in the left ear.  Based upon the results of the February 2009 audiological examination, a Roman numeral I is derived for each ear.  38 C.F.R. § 4.85.  

Based upon the results of the VA February 2009 audiological examination, a Roman numeral I is derived for each ear.  A noncompensable evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting the applicable rows with the applicable columns.  There is no competent evidence to the contrary.  Thus, when considering the totality of the audiology findings, the Board finds that a noncompensable disability rating is most appropriate prior for this period on appea1.  38 C.F.R. § 4.7.

The Board has considered the Veteran's statements and is aware of his complaints about not being able to hear well.  It must, however, be reiterated that disability ratings for hearing impairment are derived by a mechanical application of the numeric designations assigned after audiological evaluations are rendered.  Lendenmann, 3 Vet. App. at 349.  There was no indication that the audiological evaluation produced test results which were invalid.  

With regard to extraschedular consideration, the threshold determination is whether the disability picture presented is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  The Veteran's disability picture is not, however, so unusual or exceptional in nature as to render his schedular rating inadequate.  The Veteran's bilateral hearing loss has been evaluated under the applicable diagnostic code that has specifically contemplated the level of occupational impairment caused by this level of disability. 
 
In reaching this decision the Board considered the doctrine of reasonable doubt, however, except to the extent indicated the preponderance of the evidence is against the Veteran's claims, and the doctrine is not otherwise for application.  38 C.F.R. § 3.102.


ORDER

Entitlement to an initial evaluation in excess of 10 percent for tinnitus is denied.

Entitlement to a compensable initial evaluation for bilateral hearing loss between November 26, 2008 and June 9, 2010, is denied.


REMAND

The appellant was seen for a private audiometric examination on June 10, 2010.  That examination revealed a speech discrimination of 80 percent in the right ear and 84 percent in the left ear.  Speech recognition thresholds averaged 65 decibels bilaterally.  Unfortunately, it is unclear from the examination report how the speech discrimination scores were obtained to include whether the examiner used a word list, and if so, which list was used.  Hence, in light of the Court's decision in Savage v. Shinseki, 24 Vet. App. 259 (2010), further development is required.  

The Veteran also contends that he has a breathing disorder which is related to his service.  The Board finds that additional development is in order before a decision can be made on this claim.

Initially, in its March 2009 rating decision, the RO denied service connection for a respiratory disorder stating, in part, that the Veteran's service treatment records noted no treatment for breathing problems.  However, a June 1967 service treatment note demonstrates that the Veteran was treated for a productive cough and that a clinical impression of bronchitis was noted.  This finding supports the Veteran's claim that he experienced in-service breathing difficulty.

The Board notes that the Veteran has not been afforded a VA examination to determine the nature and etiology of his claimed breathing disorder.  A VA examination or opinion is deemed necessary if the evidence of record indicates that the claimed disability or symptoms may be associated with the Veteran's service or other service- connected disability, and does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds that the evidence of records indicates that the Veteran's claimed breathing symptoms may be related to service and a VA examination is therefore in order.  

Additionally, following the March 2009 denial of entitlement to service connection for a respiratory disorder, the Veteran was granted entitlement to service connection for posttraumatic stress disorder in March 2011.  He now asserts that his respiratory symptoms are secondary to that disorder.  The Board notes that three avenues of service connection have been suggested by the Veteran.  The Veteran has suggested that his breathing symptoms began in service, that his symptoms are due to exposure to herbicide agents and other environmental agents, and that his symptoms are secondary to his service-connected posttraumatic stress disorder.  Thus, on remand, the VA examiner is asked discuss each of these theories in turn on examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO must take appropriate action to secure any and all pertinent records which have been identified but not previously secured for inclusion in the claims file.  All attempts to secure this evidence must be documented in the claims file.  If the AMC/RO cannot locate such records, the AMC/RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the Veteran and his representative of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran and his representative must then be given an opportunity to respond.

2.  After completing this development, the AMC/RO must schedule the Veteran for a VA respiratory examination.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  Following the examination the VA examiner must opine whether it is at least as likely as not that any diagnosed respiratory disorder is related to his period of military service or, alternatively to exposure to herbicide agents or other environmental agents.  If not, the examiner must address whether it is at least as likely as not (i.e., is there a 50/50 chance) that the Veteran's respiratory disorder is proximately due to or is permanently aggravated by his service-connected posttraumatic stress disorder.

A complete rationale for any opinions expressed must be provided.  If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the VA examiner must address whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed respiratory disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.

3.  The AMC/RO must contact the office of Lonnie Matlick, i.e., the private osteopath who conducted the June 10, 2010, private audiology examination and request that the examiner state how the Veteran's speech discrimination scores were determined.  The private examiner should be requested to specifically state what word list, if any, was used in examining the appellant.  All attempts to secure this evidence must be documented in the claims file.

4.  The AMC/RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).

5.  The AMC/RO must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

6.  After undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


